DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
Allowable Subject Matter
Claims 20-25, 27-35 and 39-44 allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a articulation joint for surgical instrument that includes the combination of recited limitations in claims 21, 39 and 44. The art alone or in combination did not teach wherein (Claim 21) an articulation section having a first side and a second side, wherein the articulation section is coupled with the shaft assembly, wherein the articulation section is operable to deflect the end effector from the longitudinal axis toward the first side, wherein the articulation section comprises first and second translatable members that are disposed on the first side of the articulation section; a restricting member operable to restrict deflection of the end effector from the longitudinal axis toward the second side; (Claim 39) a translatable member configured to translate along the longitudinal axis of the shaft assembly to actuate the end effector; an articulation section having a first side and a second side, wherein the articulation section is coupled with the shaft assembly, wherein the articulation section is operable to deflect the end effector from the longitudinal axis toward the first side; a restricting member operable to restrict deflection of the end effector from the longitudinal axis toward the second side, wherein the restricting member includes a channel extending longitudinally along the restricting member, wherein the channel is sized and configured to receive the translatable member; (Claim 44) an articulation section having a first side and a second side, wherein the articulation section is coupled with the shaft assembly, wherein the articulation section is operable to deflect the end effector from the longitudinal axis toward the first side; a restricting member operable to restrict deflection of the end .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GEORGE J ULSH/               Primary Examiner, Art Unit 3771